Citation Nr: 1723599	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-13 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether the rating reduction from 20 percent to 10 percent for a lumbar spine disability effective November 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 






INTRODUCTION

The Veteran service on active duty from May 1988 to June 1992 and from January 2005 to December 2005.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania which reduced the Veteran's disability rating for a lumbar spine disability from 20 percent to 10 percent effective November 1, 2010.  

When this case was last before the Board in January 2016, it was remanded for additional development.  It has since been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

A comparison of the evidence upon which the 20 percent disability rating was awarded with the evidence reviewed in connection with the rating reduction to 10 percent, does not reflect sustained improvement in the Veteran's service-connected lumbar spine disability under the ordinary conditions of life and work.   


CONCLUSION OF LAW

The reduction from 20 percent to 10 percent effective November 1, 2010, was not proper, and the requirements for restoration of a 20 percent disability rating for a lumbar spine disability, have been met.  38 U.S.C.A. § § 1155, 5107 (West 2014); 38 C.F.R. §§3.102, 3.105, 3.344, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes that, pursuant to 38 C.F.R. § 3.105 (e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105 (e) (2016). 

A copy of a rating decision proposing to reduce the rating for the Veteran's lumbar spine disability from 20 percent disabling to 10 percent was sent to the Veteran in April 2010.  A letter sent with the rating decision informed the Veteran that he would be afforded 60 days for the presentation of additional evidence to show that compensation payments should be continued at the 20 percent level and that he could request a predetermination hearing.  In August 2010, more than 60 days after the issuance of the April 2010 rating decision, the RO issued the rating decision effectuating the reduction.  Thus, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105.  As such, the RO's reduction of the Veteran's lumbar spine disability was procedurally in accordance with the provisions of 38 C.F.R. § 3.105.

Legal Criteria

In cases where a rating has been in effect for less than 5 years the disability in question has not become stabilized and is likely to improve, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a rating reduction.  38 C.F.R. § 3.344 (c).  In this case, the Veteran's 20 percent disability rating was awarded effective December 17, 2005, the day after his discharge from service.  The rating was reduced effective November 1, 2010.  Accordingly, 38 C.F.R. § 3.344 (c) applies.  Under 38 C.F.R. § 3.344 (c), reexaminations disclosing improvement in a service-connected disability will warrant reduction in rating.

Without regard to whether a rating has been in effect for five years or more, a rating reduction is warranted only where the evidence demonstrates an actual improvement in disability.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2016); Brown v. Brown, 5 Vet. App. 413, 420 (1993).  Section 4.1 provides: "It is ... essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history."  Similarly, 38 C.F.R. § 4.2  provides: "It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present."  Thus, "[t]hese provisions impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown (Kevin) v. Brown, 5 Vet. App. 413, 420 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Moreover, 38 C.F.R. § 4.13  provides: "When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms."  Based on the regulations quoted above, VA is required in any rating-reduction case "to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown (Kevin), 5 Vet. App. at 421; Schafrath, supra ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition").  Furthermore, 38 C.F.R. § 4.10 provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment," and 38 C.F.R. § 4.2  directs that "[e]ach disability must be considered from the point of view of the veteran working or seeking work."  "Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."

In general, the RO's reduction of a rating must have been supported by evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).

The question of whether a disability has improved involves consideration of the applicable rating criteria.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A maximum 100 percent disability rating is warranted when there is unfavorable ankylosis of the entire spine.  Id.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10  concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Analysis

The Veteran's 20 percent rating was assigned based on a May 2006 VA examination.  At that time, he reported flare-ups twice a month, tightness, muscle spasms, difficulty sitting, and stiffness during flare-ups.  He used topical ointment, ice, heat, ibuprofen, and chiropractic treatments for his symptoms.  He was able to ambulate three to five miles without back pain.  He also had difficulty staying in one position for too long while driving.  The Veteran had forward flexion to 45 degrees and a combined range or motion of 195 degrees.  The diagnosis was a low back strain, and no other clinical diagnosis was indicated at that time.  

In a November 2008 rating decision, the RO continued the Veteran's 20 percent rating continued based on findings in a November 2008 VA examination report.  He complained of daily flare-ups as well as flares of pain if sitting greater than one hour, standing more than 10 minutes, or shifting his weight.  He stretched and limbered to resolve his stiffness.  He experienced intense pain twice per month.  He treated the pain with a hydrocollator, ice, heat, biofreeze, manipulation by a chiropractor, electrostimulation, heat therapy, over-the counter medication.  Range of motion testing revealed forward flexion to 70 degrees and a combined range of motion of 220 degrees.  A lumbosacral spine x-ray showed a normal lumbosacral spine.  

The Veteran's lumbar spine was reexamined in November 2009.  He continued to report daily flares of discomfort in the lumbosacral area, to include when sitting more than an hour, standing more than 10 minutes, and shifting his weight.  He also continued to report that he stretched and limbered to relieve stiffness.  He was able to walk two to three miles.  He continued to treat his symptoms with over-the-counter medication, biofreeze, chiropractor treatments, electrostimulation, and heat therapy.  Range of motion testing showed forward flexion to 90 degrees and a combined range of motion of 240 degrees.  A lumbosacral spine x-ray revealed mild intervertebral disc space reduction at L4-L5.   

As such, based on the General Rating Formula for Diseases and Injuries of the Spine, the Veteran's disability rating was reduced from 20 percent to 10 percent effective November 1, 2010. 

The Veteran's lumbar spine was reexamined in October 2011.  He reported that his chiropractor treatments were effectively relieving his lumbar pain.  He reported that he was treated by his chiropractor when he re-injured his back, which was four times per year.  He also used medication and topical pain analgesics.  He experienced pain three times per week, which lasted 10 hours to all day.  He experienced intense pain or flare-ups 8 to10 times per year.  He also experienced flare-ups during long car rides.  He missed 10 to 12 days of work in the past year due to his back pain.  The Veteran had forward flexion to 90 degrees, with pain starting at 60 degrees.  His combined range of motion was 240 degrees.    

During a January 2016 VA examination, the Veteran reported an increase in his low back pain.  He continued to get treated by a chiropractor.  He reported flare-ups three to four times per week that lasted two to four hours.  He rated the pain as an eight on a scale from one to 10.  He continued to report difficulty with prolonged sitting, standing, or walking for long periods of time.  Forward flexion was to 90 degrees.  There was tenderness upon palpation to the paravertebral muscles secondary to lumbar strain.  The exam was not conducted during a flare-up.  

The Veteran's lumbar spine was reexamined in May 2016.  He reported daily intense pain with intermittent flare-ups that put him "on the ground."  He reported that chiropractic treatments were effective.  Range of motion testing reflected forward flexion to 70 degrees with a combined range of motion of 195 degrees.  

After a thorough review of the evidence, the Board finds that the record does not establish by a preponderance of the evidence that the Veteran's lumbar spine disability improved so as to warrant a rating reduction under the appropriate rating criteria.  The Board notes that the initial 20 percent rating was predicated on a finding of lumbar spine forward flexion to 45 degrees.  The 20 percent rating was continued in the November 2008 rating decision based on forward flexion to 70 degrees.  The rating reduction was premised on a subsequent range of motion test reflecting forward flexion to 90 degrees.  However, during the May 2006, November 2008, and November 2009 VA examinations, the Veteran reported daily flare-ups and flares of pain when sitting.  The November 2008 and November 2009 VA examinations show that he experienced flares of pain when sitting more than an hour, standing more than 10 minutes, and shifting his weight, as well as stiffness.  Moreover, the Veteran reported flare-ups, and there is no showing that a VA examination was conducted during a flare-up.  The overall disability picture has not changed appreciably, despite shifts in ranges of motion.  

In addition, the November 2008, November 2009, and October 2011, January 2016, and May 2016 VA examinations included range of motion findings but did not indicate whether the findings were on both active and passive motion and/or in weight-bearing and nonweight-bearing.

In a recent decision, Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59  requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the spine is not a paired joint such that range of motion measurements for the opposite undamaged joint are necessary, under Correia, there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  The Veteran's lumbar spine was assessed in November 2008, November 2009, October 2011, January 2016, and May 2016 VA examinations; however, the examiners failed to conduct Correia compliant testing.  

Having reviewed the evidence of record, the Board finds that the evidence of record fails to reflect that the Veteran had sustained improvement of his lumbar spine disability under ordinary conditions of life and work.  Additionally, the examinations used to reduce the Veteran's rating do not comply with Correia.  As such, the reduction of the Veteran's disability evaluation from 20 percent to 10 percent was improper.  The prior rating of 20 percent must be restored.  Restoration of a 20 percent evaluation for a lumbar spine disability as of November 1, 2010, is warranted.


ORDER


The reduction from 20 percent to 10 percent for the service-connected lumbar spine disability was not proper; a 20 percent disability evaluation effective November 1, 2010 is restored; the appeal is granted to this extent only.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


